Pattangall, C. J.
Plaintiff in the above entitled cause in equity, pending before this court on report, presented motion for leave to supplement the record by adding thereto certain evidence set forth in substance and declared to be newly discovered. The motion is verified under oath.
Sec. 56, Chap. 91, R. S. 1930, provides:
“Upon a hearing in any cause in equity, the justice hearing the same may report the cause to the next term of- the law *57court, if he is of the opinion that any question of law is involved, of sufficient importance or doubt to justify the same, and the parties agree thereto. The cause shall be entered and copies furnished by the plaintiff and shall be heard and decided by said Law Court in like manner and with like results as is herein provided in case of appeals.”
Sec. 63, Chap. 91, R. S. 1930, provides that:
“All evidence before the court below, or an abstract thereof, approved by the justice hearing the case, shall on appeal be reported. No witnesses shall be heard orally before the law court as a part of the case on appeal, but the court may, in such manner and on such terms as it deems proper, authorize additional evidence to be taken when the same has been omitted by accident or mistake, or discovered after the hearing.”
A fair construction of these provisions leads to the conclusion that the Court has authority to grant plaintiff’s request, and such action appears to be warranted in this cause.
It is therefore ordered that the testimony referred to in the motion, together with evidence sufficient to satisfy the rule governing its admissibility as being newly discovered, be taken in the form and manner prescribed for the taking of depositions, that these depositions be filed with the clerk of the court in which the cause originated, and that a transcript hereof, properly certified, be filed with this court to be considered in connection with the evidence already filed.

Motion granted.